SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

446
CAF 14-00975
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF DARIO R. PEREZ,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

KARIN C. JOHNSON, RESPONDENT-RESPONDENT.


DARIO R. PEREZ, PETITIONER-APPELLANT PRO SE.

WELCH & ZINK, CORNING (COLLEEN G. ZINK OF COUNSEL), FOR
RESPONDENT-RESPONDENT.


     Appeal from an order of the Family Court, Steuben County
(Marianne Furfure, A.J.), entered October 15, 2013 in a proceeding
pursuant to Family Court Act article 4. The order denied petitioner’s
objection to the order of the Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Family Court Act
article 4, petitioner father appeals from an order denying his
objection to the order of the Support Magistrate that denied his
petition for a downward modification of his child support obligation.
We affirm. The Support Magistrate’s findings are entitled to great
deference (see Matter of Fragola v Alfaro, 45 AD3d 684, 685), and we
conclude that the record supports the determination that the father
“failed to demonstrate a substantial change in circumstances that
would justify a downward modification of his support obligation
because he [did not present sufficient] ‘evidence establishing that he
diligently sought re-employment commensurate with his former
employment’ ” (Matter of Greene v Hanson, 100 AD3d 1558, 1558; see
Matter of Leonardo v Leonardo, 94 AD3d 1452, 1453, lv denied 19 NY3d
807). We have considered the father’s remaining contentions and
conclude that they are without merit.




Entered:   May 8, 2015                          Frances E. Cafarell
                                                Clerk of the Court